Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
The office action is in response to application filed on 09/25/2020 in which claims 1-6 were presented for examination. 
Election/Restrictions

Applicant’s election without traverse of Species I (claims 1 and 3-6) in the reply filed on 1/11/2022 is acknowledged.

Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig 1, #140 and #141. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term Velcro, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	It is noted by the examiner that the “both-end fixing means” as recited in claim 1 are being interpreted as the adjustment strap members as noted in applicant’s specification.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Okutomi et al. (JP2019073823A). 
	Regarding claim 1, Okutomi discloses a variable helmet comprising (Fig 1, #1): a protective pad (Fig 1, 3,4,5 of 11 and 12) in which a plurality of unit pads are planarly coupled like a mosaic so that the protective pad is in a hemispherical shape to cover (Fig 2) and protect a head and is able to be unfolded flat like a plate (Fig 1), the protective pad having unevenness portions provided in a sawtooth shape at both ends thereof (Annotated Fig 1 below), both-end fixing means (adjustable cord/strap connection member #22) allowing the unit pads to have a hemispherical shape (Fig 2) by tightening the both ends of the protective pad (page 5,¶-5 of Google Patents translate); and a chin strap allowing the protective pad to be fixed in a state in which the protective pad is covered on the head, the chin strap being installed in the protective pad so as to support a chin of a wearer (Page 8, lines 14 of Google patents translate noted that “a chin strap fixed to the jaw of the wearer, a cushioning material or the like may be provided as appropriate therefore the helmet has a chin strap capable of supporting the chin of the wearer.).
 
    PNG
    media_image1.png
    753
    667
    media_image1.png
    Greyscale

Annotated Fig 1 of Okutomi
Regarding Claim 3, Okutomi discloses the limitations of claim 1 as described above and further discloses wherein the both-end fixing means include insertion portions (hole 23, page 4, last Paragraph of Google Patent Translate) that are provided in both edges of the protective pad (page 4, ¶-10, line 4 of Google Patent Translate); and adjustment strap members (Fig 1, connecting member #22) that are fitted into the insertion portions to thereby change a shape of the protective pad (Fig 1-Fig 2). 
Regarding Claim 4, Okutomi discloses the limitations of claim 1 as described above and further discloses wherein the protective pad includes: a central protection unit in which a plurality of first unit protection plates (Annotated Fig 2, The first unit protection plates are the plates in the central protection unit ) are arranged in a line (vertically top to bottom); first side protection units connected to both left and right sides of the central protection unit (Annotated Fig 2, see left and right side First side protection units) and including a plurality of second unit protection plates (The second unit protection plates are the plates in the second side protection unit) arranged in two lines (Annotated Fig 2, see second unit protection plates arranged in vertically top to bottom in 2 lines); second side protection units connected to both left and right sides of the first side protection units (Annotated Fig 2, see left and right side of second side protection units within boxed area which presents in dotted part and they are underneath the third unit protection plates or left and right side of third side protection units) and including a plurality of third unit protection plates (The third unit protection plates are the plates in the second side protection unit) symmetrically arranged in two lines (Annotated Fig 2, see third unit protection plates arranged in vertically top to bottom in 2 lines) ; and third side protection units connected to both left and right sides of the second side protection units (They are connected to each other from below/underneath of the third unit protection plates  as shown on annotated Fig 2 and Page 4 lines 7-11 of Google patents translate) including a plurality of fourth unit protection plates (The fourth unit protection plates are the plates in the third side protection unit) symmetrically arranged in two lines (vertically top to bottom in 2 lines), the insertion portions being provided in the plurality of fourth unit protection plates (Annotated Fig 2, see insertion portions), wherein respective connection areas of the first, second, third, and fourth unit protection plates are formed of a flexible material to thereby allow the protective pad to have a hemispherical shape (Fig 2). 

    PNG
    media_image2.png
    947
    1343
    media_image2.png
    Greyscale

Annotated Fig 2 of Okutomi
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Okutomi et al. (JP2019073823A) in view of Shinya et al. (JP2017075415A).
Regarding claim 5, Okutomi discloses the limitation of claim 4 above, however fails to disclose wherein the first, second, third, and fourth unit protection plates include: a cover plate having rigidity, capable of protecting the head from an external impact; a soft pad having flexibility, that is attached to a bottom surface of the cover plate; and a buffer pad for buffering an impact, that is attached to a bottom surface of the soft pad.
Shinya discloses wherein the first, second, third, and fourth unit protection plates include: a cover plate having rigidity (Fig 1-3, body 2 is a polyurea resin layer, Claim 5 and page 5,¶-5 of Google Patents translate), capable of protecting the head from an external impact; a soft pad having flexibility (a synthetic resin sheet/plate, Claim 5, page 4. ¶-4 of Google patents translate), that is attached to a bottom surface of the cover plate; and a buffer pad (cushion material, page 6, ¶-4, line 4 of Google patent translate)) for buffering an impact, that is attached to a bottom surface of the soft pad.
Okutomi and Shinya are considered analogous art to the claimed invention because they are in the same field of invention, transformable protective headwear/helmets. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pads of Okutomi’s invention to have a rigid cover plate, a soft pad and a buffer pad in order to provide high strength, impact resistance, elasticity, deformable in shape to the helmet and increase protection performance for the user. 
Regarding claim 6, Okutomi discloses the limitation of claim 1 above and further discloses wherein the both-end fixing means include (Fig 1, #22,): insertion portions (hole 23, page 7, last Paragraph of Google Patents Translate )that are provided in both edges of the protective pad (Annotated Fig 3); adjustment strap members (connecting member #22) that are fitted into the insertion portions (Annotated Fig 3 below) to thereby change a shape of the protective pad (Fig-1 to Fig 2).  However fails to disclose wherein the adjustment strap members and the chin strap are integrally formed.

    PNG
    media_image3.png
    578
    592
    media_image3.png
    Greyscale

Annotated Fig 3 of Okutomi
Shinya further discloses wherein the adjustment strap members and the chin strap are integrally formed (Fig 2, #3).
Okutomi and Shinya are considered analogous art to the claimed invention because they are in the same field of invention, transformable protective headwear/helmets. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okutomi’s invention to have Shinya’s integrated adjustment strap members and the chin strap in order to provide comfortable headwear adjustment that is easy for a wearer to use to find a comfortable fit. 


Alternative Rejection of Claim 6
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okutomi et al. (JP2019073823A) in view of Sin Dong et al. (KR 100889369 B1). 
Regarding claim 6, Okutomi discloses the limitation of claim 1 above and further discloses wherein the both-end fixing means includes (Fig 1, #22): insertion portions (hole 23, page 7, last Paragraph of Google Patent Translate ) that are provided in both edges of the protective pad (Annotated Fig 3); adjustment strap members (connecting member #22) that are fitted into the insertion portions (Annotated Fig 3 above) to thereby change a shape of the protective pad (Fig-1 to Fig 2).  However fails to disclose wherein the adjustment strap members and the chin strap are integrally formed.
Sin Dong discloses wherein the adjustment strap members and the chin strap are integrally formed (page 5, ¶-6 of Google Patents translate “the band 90 is integrally connected to the chin strap 140”).
Okutomi and Sin Dong are considered analogous art to the claimed invention because they are in the same field of invention, transformable protective headwear/helmets. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okutomi’s invention to have integrated adjustment strap members and the chin strap of Sin Dong in order to provide comfortable headwear adjustment that that is easy for a wearer to use to find a comfortable fit. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2014126321 A1 by Lee discloses a helmet for leisure activities, which is manufactured using a foamed synthetic resin so that the helmet can be freely bent. The helmet for leisure activities comprises: a connection part which comes into contact with the crown part of a head; a front surface member connected with the connection part and extending toward the brow of the head therefrom; a rear surface member connected with the connection part and extending toward the back of the head therefrom; a left side surface member and a right side surface member connected with the connection part and extending toward both sides of the head therefrom; member-combining means, which have ends fixed one-to-one to both side edges of the front surface member, the front edges of the left side surface member and the right side surface member corresponding thereto, both side edges of the rear surface member, and the rear edges of the left side surface member and the right side surface member corresponding thereto, and are fastened to each other, each of the member-combining means having an adjustable length; and helmet-combining means, which have ends fixed one-to-one to the lower sides of the left side surface member and the right side surface member, and are fastened to each other, each of the helmet-combining means having an adjustable length.
CN-108391889-A Li by discloses a foldable safety helmet, comprising a lower end provided with a cap opening, the cap connected by several silicon film is formed and the thickness of the silicon film connecting part is less than the thickness of the silicon film, the connection of the silicon film forming the folding track; the cap body comprises a central portion, located on the left side of the central part of the left right two side wall part and right side wall part and cap folding or unfolding of the adjusting part, the adjusting part comprises a front adjusting part and the rear adjusting part. foldable function body is realized by material and structure, one is the silica gel material with toughness; secondly, connecting specific folding track formed between the silica gel, finally realizing the single material, integrally formed, folding of the cap. Folding track is on the structure changes the specific position of material thickness so as to form the different stress degree of the folding path. The invention is suitable for non-motor vehicle user of low speed, has the function of safety protection, at the same time it can folded storing, convenient bringing and using. 
US 3991422 A by Saotome discloses a defensive covering for the head comprising a plurality of arc-shaped rigid straps made of light metals or synthetic resin, and a pivot or pivots axially connecting an end or ends of the straps so that the straps are collapsible and expansible about the pivot(s). A bowl shaped defensive covering for the head is, thereby, formed by expansivelly pivoting the straps about the pivot(s). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIN HTWE OO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732